Title: To James Madison from Pierre S. Compere, 10 September 1816
From: Compere, Pierre S.
To: Madison, James



To his Excellency the President of the United States of America.Sir,
Natchitoches Sepr. 10th. 1816

I am instructed by the Church Wardens of the Roman Catholic Congregation of St François of Natchitoches as President of that Corporation, to trouble your Excellency again on the subject of the ground occupied by the Indian Factory in this place, belonging to the Church.
On the thirteenth of December 1813 I was authorised by an order of the Church Wardens, a copy of which is enclosed to offer to the government of the United States to accept an abandonment of the buildings erected on the ground, as a compensation for rent and timber cut upon the premises.  In pursuance of that authority, I had the honor to address to your Excellency a petition to that effect.  No definitive step has yet been taken by Mr Linnard the United States Factor, and since orderes have been received to remove that establishment together with the Agency and Garrison from this place, Mr Linnard has addressed a letter to the Church Wardens, of which the enclosed is a copy, offering to sell the buildings in question and to pay a reasonable compensation for rent &c.  In answer it was proposed to submit the amount of rent to Arbitrators to be mutually appointed; but on examining more particularly our charter it was thought that we had not the power to proceed by compromise or arbitration.
In consequence of that the Church Wardens authorised Mr Bullard their Attorney to propose to Mr Linnard the same terms, which were first offered to the Government in 1813, as will appear by an order dated the 9th: Instant, of which a copy is herewith enclosed.  Mr Linnard declines to accept this arrangement.
The public use to which the buildings and land in question are destined, that of a Court house for the County induce the Church Wardens to be more urgent on this subject than they otherwise would be.  The edifices are of little value and the timber of which they were constructed Cut upon the land itself.  The Proposition made to Mr Linnard appears to the Corporation to be just and fair, that when the establishment shall be finally abandoned the buildings should be permitted to remain as a compensation for the rent and the timber cut upon the ground.
If your Excellency should view the subject in the Same light, We trust that instructions will be given to the Factor to enter definitively into the arrangement proposed.  I have the honor to be Your Excellency’s most obedient Servant.

Pre. S. ComperePresidant


